       Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   ______________________

ANAI REYES, ELISHA EVRIDGE, and
CONNIE WARREN,

               Plaintiffs,

       v.                                                            No. 1:20-cv-330-WJ-KK

FIRST JUDICIAL DISTRICT ATTORNEY’S
OFFICE, FIRST JUDICIAL DISTRICT ATTORNEY
MARCO P. SERNA, and the STATE OF NEW MEXICO
ADMINISTRATIVE OFFICE OF THE DISTRICT
ATTORNEYS,

               Defendants.

 MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
  DISMISS COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS
   ACT, BREACH OF CONTRACT, COVERSION, AND UNJUST ENRICHMENT

       THIS MATTER is before the Court on Defendants’ motion to dismiss the complaint, filed

May 20, 2020 (Doc. 10). Plaintiffs’ complaint, filed April 13, 2020, contains four claims: one

under federal statute (Fair Labor Standards Act (“FLSA”)) and three under New Mexico common

law (breach of contract, conversion, unjust enrichment). See Doc. 1. Defendants move for the

Court, pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), to dismiss Plaintiffs’ complaint in its

entirety. Having considered the parties’ pleadings and applicable law, the Court finds that it lacks

subject matter jurisdiction over the federal FLSA claim and, in an exercise of its sound discretion,

declines to exercise supplemental jurisdiction over the remaining New Mexico common law

claims. Therefore, Defendants’ motion is GRANTED.

                                        BACKGROUND

       Plaintiffs bring this lawsuit against Defendants First Judicial District Attorney’s Office



                                                 1
          Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 2 of 10




(“FJDA”), First Judicial District Attorney Marco P. Serna (“DA Serna”), and the State of New

Mexico Administrative Office of the District Attorneys (“AODA”). Plaintiffs served as victim

advocates in the FJDA under DA Serna. Doc. 1 ¶ 3. The AODA is a state agency that provides

fiscal administration, personnel administration, and employee compensation for the FJDA. Id. ¶

20. All Plaintiffs are residents of the State of New Mexico. Id. ¶ 14. The complaint alleges subject

matter jurisdiction pursuant to 28 U.S.C. § 1331. Id. ¶ 24. The complaint makes no other

allegations regarding subject matter jurisdiction. Therefore, the Court’s subject matter jurisdiction

over this case depends exclusively upon Plaintiffs establishing federal question jurisdiction under

§ 1331.

        Count 1 alleges that Defendants violated the FLSA, 29 U.S.C. §§ 206, 207, 215, 216, by

willfully failing to pay Plaintiffs at one and a half times their regular rate of pay, for hours in excess

of forty. Id. ¶¶ 29, 31. Plaintiffs request the damages, fees and expenses contained in § 216 of the

FLSA and an order declaring that Defendants violated the statute. Id. ¶¶ 30, 52.

          Count 2 alleges Defendants entered into a valid employment contract with Plaintiffs by

promulgating the First Judicial District Attorney’s Office Policies and Procedures, which requires

overtime work to be compensated at one and a half times the normal pay rate for hours worked

beyond forty hours in a work week. Id. ¶¶ 34–36. Defendants allegedly breached this contract by

failing and refusing to pay Plaintiffs under the terms therein. Id. ¶ 37.

          Count 3 alleges Defendants unlawfully exercised dominion and control over the property

of Plaintiffs, specifically their full overtime compensation and that this unlawful possession

entitles Plaintiffs to compensatory and punitive damages. Id. ¶ 42–46.

          Count 4 alleges Defendants, through their failure to pay Plaintiffs for all hours worked,

were unjustly enriched and that Defendants should be required to disgorge this unjust enrichment.



                                                    2
        Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 3 of 10




Id. ¶ 48–50.

       The complaint requests various forms of monetary and declaratory relief, but it does not

request injunctive relief. Id. ¶ 52. The only hint that Plaintiffs seek injunctive relief comes in the

form of a request that “[t]he Court award Plaintiffs such other and further relief as may be

necessary and appropriate.” Id.

       In their motion to dismiss, Defendants make a facial attack under Fed. R. Civ. P. 12(b)(1)

on the complaint’s allegations of subject matter jurisdiction. Doc. 10 at 1–2. Further, Defendants

argue the complaint lacks the requisite specificity and fails to state plausible claims for relief, such

that it warrants dismissal under Fed. R. Civ. P. 12(b)(6). Id.

       Because the Court is granting Defendants motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(1), this Memorandum Opinion and Order will focus on the parties’ arguments regarding the

Court’s subject matter jurisdiction over this case.

       Defendants argue for dismissal under Fed. R. Civ. P. 12(b)(1) on the basis of Eleventh

Amendment immunity. Defendants assert that since the FJDA is a state entity, the AODA is a state

agency, and DA Serna is a state official, all are entitled to Eleventh Amendment immunity on the

FLSA claim. Id. at 6.

                                       LEGAL STANDARD

       Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

A court will presume that it lacks jurisdiction over the case; the burden of establishing the contrary

rests upon the party asserting jurisdiction. Id.

       Whenever the court lacks jurisdiction of the subject matter involved in an action, it must

dismiss the action. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). A motion to dismiss for lack of



                                                   3
         Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 4 of 10




subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(1) may take two forms. When a

defendant makes a facial attack on the complaint's allegations, which challenges the sufficiency of

the complaint, the district court will accept the plaintiff's allegations as true. Contact Commc'ns v.

Qwest Corp., 246 F. Supp. 2d 1184, 1187 (D. Wyo. 2003). If, however, the defendant goes beyond

the allegations contained in the complaint and challenges the facts upon which subject matter

jurisdiction depends, the district court will not presume the truthfulness of the plaintiff's allegations

and has wide discretion to consider other documents to resolve the jurisdictional question. Id.

Dismissals for lack of jurisdiction should be without prejudice. Fed.R.Civ.P. 41(b); see also

Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006).

                                            DISCUSSION

    I.      The Eleventh Amendment is a jurisdictional bar to Plaintiffs’ FLSA claim.

         The Eleventh Amendment provides: “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend. XI. The United States Supreme Court has construed the immunity articulated in the

Eleventh Amendment to prohibit federal courts from entertaining suits against states brought by

their own citizens or citizens of another state without the consent of the states being sued. See Port

Auth. Trans–Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990). State entities, agencies, and

officials are likewise provided immunity as “an arm of the state.” Mt. Healthy City Bd. of Ed. v.

Doyle, 429 U.S. 274 (1977). The Eleventh Amendment immunity divests a federal court of subject

matter jurisdiction, given “the Constitution does not provide for federal jurisdiction over suits

against nonconsenting States.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000); see also

Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (“The Eleventh Amendment is a



                                                   4
         Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 5 of 10




jurisdictional bar that precludes unconsented suits in federal court against a state and arms of the

state.”) (quoting Wagoner Cnty. Rural Water Dist. No. 2. v. Grand River Dam Auth., 577 F.3d

1255, 1258 (10th Cir.2009)).

         Plaintiffs’ response to Defendants’ assertion of immunity on the FLSA claim greatly

reduces the scope of their original claim. See Doc. 12. Plaintiffs concede that a federal court cannot

hear wage and overtime claims brought under the FLSA by a citizen against a state, and

consequently abandon their FLSA claims against the FJDA and the AODA.1 Id. at 5. However,

Plaintiffs maintain that the Eleventh Amendment does not preclude an FLSA claim against DA

Serna from proceeding in a federal court. In substance, Plaintiffs argue that they may obtain money

damages, declaratory relief, and injunctive relief on their FLSA claim because the Eleventh

Amendment does not bar such an action against DA Serna “in his personal capacity.”2 Id. Of

course, Defendants assert that the Eleventh Amendment bars the FLSA claim against DA Serna as

well. See Doc. 13. The Court accepts the parties’ narrowed inquiry. The remainder of the Eleventh

Amendment immunity analysis will be limited to Plaintiffs’ FLSA claim against DA Serna. In its

inquiry as to whether the Eleventh Amendment bars Plaintiffs’ FLSA claim against DA Serna, the



1
  Plaintiffs’ rationale for abandoning the FLSA claim as to these two Defendants is sparse, but the Court agrees with
Plaintiffs that the FJDA and the AODA are immunized by the Eleventh Amendment as “arms of the state.” The FJDA
is a state entity. N.M. Const. art. 6 § 24; Ysais v. Richardson, No. CIV. 07-0287 JB/RLP, 2008 WL 4861697, at *5
(D.N.M. July 9, 2008) (finding that New Mexico’s Thirteenth Judicial is a state entity immune from suit under the
Eleventh Amendment); see also Macias v. Griffin, 612 Fed.Appx. 532, 534 (10th Cir. 2015) (holding the same for
New Mexico's Fifth Judicial District Attorney's Office); Jackson v. N.M. Pub. Def.'s Office, 361 Fed.Appx. 958, 962
(10th Cir. 2010) (holding the same for New Mexico’s Second Judicial District Attorney's Office). Plaintiffs allege that
the AODA “is a state agency created to support and promote the work of all of New Mexico’s District Attorneys.”
Doc. 1 ¶ 20 (emphasis added). The AODA is created by statute and governed by a director appointed by majority vote
of the state’s district attorneys. NMSA 1978, § 36-1-25. The Court notes, without concluding, that state agencies such
as the AODA are traditionally treated as arms of the state. See Sturdevant v. Paulsen, 218 F.3d 1160, 1164 (10th Cir.
2000) (discussing the standard for determining whether an entity is an arm of the state).
2
  The parties devote a substantial portion of their respective arguments to whether the FLSA claim treats DA Serna as
an official or as an individual. It appears, given the cases cited to, that parties are attempting to fit DA Serna into the
“official capacity” versus “individual capacity” framework generally associated with § 1983 claims. See e.g., Kentucky
v. Graham, 473 U.S. 159 (1985). The law is not clear as to whether such a technical distinction is relevant in the
absence of a § 1983 claim. The Court finds that it need not become too entangled in these arguments, given its ability
to resolve the dispute as to DA Serna’s immunity without making this distinction.

                                                            5
         Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 6 of 10




Court must determine: (1) whether DA Serna is a state official, immunized by the Eleventh

Amendment as an “arm of the state,” and (2) if so, whether the Ex parte Young doctrine

nevertheless allows Plaintiffs to proceed in federal court.

         In Mt. Healthy, the United States Supreme Court held that “[t]he bar of the Eleventh

Amendment to suits in federal courts extends to States and state officials in appropriate

circumstances, but does not extend to counties and similar municipal corporations.” 429 U.S. 274,

280 (1977). The Tenth Circuit has added to this general rubric, factoring in: (1) the characterization

of the governmental unit under state law; (2) the guidance and control exercised by the state over

the governmental unit; and (3) the degree of state funding received.3 Sturdevant v. Paulsen, 218

F.3d 1160, 1166 (10th Cir. 2000) (citing Mt. Healthy, 429 U.S. at 280). The primary question is

whether a district attorney in New Mexico holds similar status to a local government official, or

whether he or she is an alter ego of the state. Id. at 1162.

         Plaintiffs allege that DA Serna is “the First Judicial District Attorney, serving a term that

began after his election in 2016.” Doc. 1 ¶ 19. The New Mexico Constitution and opinions rendered

by the New Mexico Supreme Court make clear that DA Serna is a state official. See N.M. Const.

art. 6, § 24 (characterizing a district attorney as a “law officer of the state”); State ex rel. Ward v.

Romero, 125 P. 617, 619–22 (N.M. 1912) (holding that a district attorney in New Mexico is a

“state official” and “a part of the judicial system of the state”). Moreover, district attorneys in New

Mexico: swear an oath of office “as prescribed for other officers” (NMSA 1978, § 36-1-1); have

their salaries determined by the state legislature (NMSA 1978, § 36-1-6); and pay official expenses

with funds appropriated by the state Secretary of Finance (NMSA 1978, § 36-1-8). These

authorities allow the Court to conclude that DA Serna is an “arm of the state.” This conclusion is


3
 The fourth factor, the governmental unit's ability to issue bonds and levy taxes on its own behalf, is irrelevant
given the facts of this case.

                                                           6
       Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 7 of 10




supported by DA Serna’s inherent connection to his office, the FJDA, which Plaintiffs concede is

immunized by the Eleventh Amendment. Indeed, the Tenth Circuit has held that district attorneys

in New Mexico can enjoy Eleventh Amendment immunity to the same extent as the office in which

they serve. See Jackson v. N.M. Pub. Def.'s Office, 361 Fed.Appx. 958, 962 (10th Cir. 2010)

(holding that New Mexico’s Second Judicial District Attorney's Office is protected from suit by

the Eleventh Amendment and that this “immunity also extends to supervising attorneys”).

Plaintiffs do not allege that DA Serna took any actions outside the bounds of his official duties.

Therefore, under these circumstances, the Court finds that DA Serna is protected from suit in

federal court under the Eleventh Amendment.

       Since all Defendants enjoy immunity, the Eleventh Amendment bars this Court from

exercising jurisdiction over the FLSA claim. A claim otherwise barred may be brought under the

Ex parte Young, 209 U.S. 123 (1908) doctrine which permits “suits against state officials seeking

to enjoin alleged ongoing violations of federal law.” Crowe & Dunlevy, P.C. v. Stidham, 640 F.3d

1140, 1154 (10th Cir. 2011). Although not properly characterized as an exception to a state's

Eleventh Amendment immunity, the doctrine allows for suits against state officials under certain

circumstances. The rationale animating Ex parte Young is that a state may not shield its officials

from the scrutiny of federal courts when the official’s acts violate the United States Constitution

or federal law. See Green v. Mansour, 474 U.S. 64, 68 (1985) (“Remedies designed to end a

continuing violation of federal law are necessary to vindicate the federal interest in assuring the

supremacy of that law.”).

       To determine whether the Ex parte Young doctrine applies, the Court “need only conduct

a straightforward inquiry into whether the complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective.” Verizon Maryland, Inc. v. Pub. Serv.



                                                7
        Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 8 of 10




Comm'n of Md., 535 U.S. 635, 645 (2002). Thus, for the Ex parte Young exception to apply,

Plaintiffs must show that they are: (1) suing state officials rather than the state itself, (2) alleging

an ongoing violation of federal law, and (3) seeking prospective relief. See Chaffin v. Kan. State

Fair Bd., 348 F.3d 850, 866 (10th Cir.2003); Lewis v. N.M. Dep't of Health, 261 F.3d 970, 975

(10th Cir.2001). Here, the Court need not determine whether Plaintiffs satisfy the first prong, as

the complaint clearly fails to satisfy the final two prongs of the showing.

       First, Plaintiffs do not allege an ongoing violation of federal law. The complaint pleads

allegations in the past tense, e.g. “Plaintiffs were employees” and Defendants “violated the Fair

Labor Standards Act.” Doc. 1 at 4. (emphasis added). Second, Plaintiffs do not seek prospective

relief. The complaint reveals that the primarily impetus behind the FLSA claim is money damages

to cure past harm. Doc. 1 ¶¶ 30, 52 (requesting “damages, fees and expenses as set out in the FLSA,

29 U.S.C. § 216,” as well as a variety of other money damages). Ex parte Young does not impose

upon the State “a monetary loss resulting from a past breach of a legal duty on the part of the

defendant state officials.” Verizon Maryland, 535 U.S. at 646 (quoting Edelman v. Jordan, 415

U.S. 651, 668 (1974)). Plaintiffs’ cursory request for an order declaring that Defendants violated

the FLSA and “such other and further relief as may be necessary and appropriate” does not entitle

them to pierce DA Serna’s Eleventh Amendment immunity. “The Eleventh Amendment does not

permit judgments against state officers declaring that they violated federal law in the past.” Johns

v. Stewart, 57 F.3d 1544, 1553 (10th Cir. 1995) (quoting P.R. Aqueduct & Sewer Auth. v. Metcalf

& Eddy, Inc., 506 U.S. 139 (1993)); see also Barnett v. Pikes Peak Cmty. Coll. Police Dep’t, No.

14-CV-02820-LTB, 2015 WL 4245822, at *3 (D. Colo. July 14, 2015) (rejecting the application

of Ex parte Young in a FLSA action where “the thrust of the relief sought in the complaint is

recourse for alleged past violations of the law”). Moreover, the complaint uses only the collective



                                                   8
          Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 9 of 10




term “Defendants.” See generally Doc. 1. The failure to seek specific relief from named defendants

leaves the Court no option but to conclude that Plaintiffs seek retroactive money damages from all

Defendants.4 Therefore, the Court concludes that the Ex parte Young doctrine does not provide an

appropriate avenue for relief, nor does it strip DA Serna of his Eleventh Amendment immunity.

          The Court finds that it lacks subject matter jurisdiction over Plaintiffs’ FLSA claim. Since

the complaint contains no other federal claims or allegations of jurisdiction, the Court will next

determine whether it will exercise its supplemental jurisdiction over the remaining New Mexico

common law claims.

    II.      The Court declines to exercise supplemental jurisdiction over Plaintiffs’
             remaining New Mexico common law claims

          In certain classes of cases, once the Court has original jurisdiction over some claims in the

action, it may “exercise supplemental jurisdiction over additional claims that are part of the same

case or controversy.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). This

form of jurisdiction is codified under 28 U.S.C. § 1367. Neither the statute nor case law compel a

federal court to exercise supplemental jurisdiction in every instance where it arises. The Tenth

Circuit has followed the Supreme Court’s lead in classifying supplemental jurisdiction not as a

litigant’s right, but as a matter of judicial discretion. See Estate of Harshman v. Jackson Hole

Mountain Resort Corp., 379 F.3d 1161, 1165 (10th Cir.2004). The statute enumerates four

instances in which a district court may decline to exercise supplemental jurisdiction: (1) the claim

raises a novel or complex issue of state law; (2) the claim substantially predominates over the

claim or claims over which the district court has original jurisdiction; (3) the district court has

dismissed all claims over which it has original jurisdiction; or (4) in exceptional circumstances,


4
 Defendants argue that Plaintiffs’ use of the collective term “Defendants” merits dismissal under Rule 12(b)(6). The
Court finds no need to engage in this analysis, but it is inclined to agree with Defendants that such language would
make application of the Iqbal/Twombly plausibility test exceedingly difficult.

                                                         9
       Case 1:20-cv-00330-WJ-KK Document 22 Filed 10/21/20 Page 10 of 10




there are other compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c). Federal courts

should also consider “judicial economy, convenience and fairness to litigants” when deciding

whether to exercise supplemental jurisdiction. United Mine Workers v. Gibbs, 383 U.S. 715, 727

(1966).

          The three New Mexico common law claims contained in the complaint arise out of the

same case or controversy as the federal FLSA claim. Nevertheless, this Court will follow the Tenth

Circuit’s instruction that district courts should generally decline exercising jurisdiction over state

claims when federal claims no longer remain. See Koch v. City of Del City, 660 F.3d 1228, 1248

(10th Cir.2011) (“When all federal claims have been dismissed, the court may, and usually should,

decline to exercise jurisdiction over any remaining state claims.”) (quoting Smith v. City of Enid

ex rel. Enid City Comm'n, 149 F.3d 1151, 1156 (10th Cir.1998)). This decision is consistent with

§ 1367(c). Since the Court does not have subject matter jurisdiction over Plaintiffs’ sole federal

claim, the Court must dismiss this claim for lack of subject matter jurisdiction. As for Plaintiffs’

remaining claims, since they arise under New Mexico state law, those claims should be heard by

the appropriate New Mexico state court and so for this reason, the Court declines to exercise

supplemental jurisdiction over Plaintiffs’ state law claims.

          THEREFORE, Defendants’ Motion to Dismiss (Doc. 10) is GRANTED and all claims

brought by Plaintiffs are DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED.




                                              ______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 10
